COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     In the Interest of M.K.E. aka M.K.E. aka M.E. aka M.E.

Appellate case number:   01-22-00001-CV

Trial court case number: 2020-02300J

Trial court:             313th District Court of Harris County

        On March 22, 2022, Appellant J.L.C.F. filed an Unopposed First Motion for Extension of
Time to File Appellant’s Brief, asking for a fifteen-day extension of time to file her appellate
brief. Appellant’s motion is granted. Appellant’s brief is due April 5, 2022.
       It is so ORDERED.

Judge’s signature: /s/ Veronica Rivas-Molloy
                   Acting individually


Date: March 29, 2022